DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10, 12, 17-21, 23, 25, 26, and 28 and claims 11, 13-16, 22, 24, 27 and 29-32.

Claim Objections
Claim 1 is objected to because of the following informalities:  “inset” should be “insert”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19, 21, 23, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tortorella (US Pub 2013/0270173; previously cited).

Regarding Claim 17, Tortorella teaches a filter insert (filter membrane 6) for use in a sample vial having a sample-containing solution therein (this limitation is directed to intended use. The sample vial would be capable of having a solution containing the sample therein), the insert consisting of: 
a cylindrical body (plunger body 4) comprising: a proximal end (the insert has a bottom end which is distal and a top end that is proximal); 
a protrusion extending radially from the proximal end of the cylindrical body and configured to set on an open end of the sample vial (note in Fig. 4a the two protrusions on the cylindrical body that extend radially and rest on the vial);
a distal end (the vial has a top end which is proximal and a bottom which is distal); 
a cavity extending longitudinally through the cylindrical body from the proximal end to the distal end ([0073]-[0074], [0077] Fig. 1 plunger assembly 2; [0077] The plunger body 4 is hollow); and 
a throughput for fluid communication between the cavity and the environment surrounding the filter insert (Vent hole 22 would be the throughput [0083] Next, the plunger assembly 2 is inserted into the open end 17 of the vial 3, as shown in FIG. 2b, and depressed so that it slides within the vial 3, so that the aperture 5 moves towards the closed end 16 of the vial 3, as shown in FIG. 2c. As the plunger assembly 2 moves within the vial 3, the liquid seal 8 engages with the interior walls of the vial 3, preventing the liquid sample from escaping around the edges of the plunger assembly 2. Accordingly, the liquid sample 21a is forced through the filter membrane 6 located at the aperture 5 of the plunger assembly 2, and into the chamber 12 in the interior of the plunger assembly 2, where it is collected in the filtrate receptacle 13 or, if no filtrate receptacle is used, it is simply held in the chamber 12. A vent hole 22 is located in a side wall of the plunger body 4, allowing air to escape from the chamber 12 in the interior of the plunger assembly 2 as the liquid sample 21 enters the chamber 12 via the aperture 5. [0084] FIG. 2d shows the filtration apparatus 1 in a fully depressed state, in which the plunger assembly 2 is maximally inserted into the vial 3, and substantially all of the liquid sample 21a has passed through the filter membrane 6, and is stored as a filtrate 21b in the internal chamber 12. In this configuration, the vent seal 9 has engaged with the internal walls of the vial 3, creating an air-tight seal, and the chamber seal 10 has engaged around the neck of the vial 3, creating a further air-tight seal; these air-tight seals prevent air escaping from the filtration apparatus 1, which in turn prevents evaporation of the liquid sample 21.); and 
a filter assembly coupled with the distal end of the cylindrical body ([0073]-[0074] Fig. 1 at filter membrane 6 on plunger assembly 2; [0074] The plunger assembly 2 comprises a plunger body 4, which has an aperture 5 at one end, in which is located a filter membrane 6, which may be held in the aperture 5 by a retaining ring 7).

Regarding Claim 19, Tortorella teaches the filter insert of claim 17, wherein the distal end and the filter assembly are snap- fit coupled ([0127] As described above, the filter membrane 6 may be fixed in the aperture 5 by means of a retaining ring 7, which can be fitted by snap-fitting, interference fitting or ultrasonic welding, for example.).    

Regarding Claim 21, Tortorella teaches the filter insert of claim 17, wherein the filter assembly comprises a woven mesh or porous filter material ([0075] The filter membrane 6 is typically a porous membrane having a pore size selected to allow the liquid sample 21 to pass through, but to filter out unwanted particles; a typical pore size is 0.2 µm to 0.45 µm).  

Regarding Claim 23, Tortorella teaches the filter insert of claim 17, wherein the filter assembly comprises a hydrophobic filter material or hydrophilic filter material (The filter membrane 6 may be constructed from nylon. Nylon is a hydrophilic material).

Regarding Claim 26, Tortorella teaches the assembly of claim 17, wherein the filter insert cylindrical body and the filter assembly are made of the same material ([0075] The filter membrane 6 may be constructed from polypropylene [0080] The plunger body 4 is typically made from a plastics material, such as Moplen EP300L or another medical grade polypropylene material, and may be manufactured using an injection moulding process.).  

Regarding Claim 28, Tortorella teaches the filter insert of claim 17, wherein the one or both of the cylindrical body and the filter assembly consist essentially of a polymeric material, wherein the polymeric material is any one of a poly(alkylene oxide), a poly(ethylene terephthalate), a polyamine, a polyamide, a polyimide, a polycarbonate, a polyacrylate, a poly(methyl methacrylate), a polyvinyl alcohol, a polyvinyl acetate, a polyvinyl chloride, a high- density polyalkylene, a low-density polyalkylene, a poly-aramid, a polyacrylonitrile, an aromatic polyester, a polyketone, a polyaryl ether ketone (PAEK), a polyether ether ketone (PEEK), a polyether ketone ketone (PEKK), a polyaromatic, a polysulfone, and a polyetherimide, or wherein the polymeric material is a fluorinated polymeric material, the fluorinated polymeric material being any one a polytetrafluoroethylene, a polychlorotrifluoroethylene, a polyethylenechlorotrifluoroethylene, a polyvinylfluoride, a polyvinylidene fluoride, a perfluoroalkoxy polymer, a fluorinated ethylene-propylene polymer, a polyethylenetetrafluoroethylene, a perfluorinated elastomer, a fluoroelastomer, a fluorocarbon polymer, a perfluoropolyether, and a perfluorosulfonic acid polymer ([0075] The filter membrane 6 may be constructed from polyethersulfone (PES) (this would be a polysulfone), nylon or polypropylene, or any other suitable material. [0080] The plunger body 4 is typically made from a plastics material, such as Moplen EP300L or another medical grade polypropylene material, and may be manufactured using an injection moulding process. The filtrate receptacle 13 may made from an inert material, which is less susceptible to leaching by a liquid sample than the material from which the plunger body 12 is made; for example, the filtrate receptacle 13 may be made of any of the inert materials described above in relation to the vial.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 9, 10, 12, 17, 19, 21, 23, 25, 26, 28, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tortorella (US Pub 2013/0270173; previously cited), in view of Wedell (US Patent 7,598,076).

Regarding Claim 1, Tortorella teaches a sample vial assembly (Figs. 1-4), 
the assembly comprising: a sample vial having a proximal open end and a distal closed end (vial 3; top end – open and bottom end- closed); 
a filter insert (filter membrane 6), 
the insert comprising: a cylindrical body having: a proximal end (plunger body 4); 
a protrusion extending radially from the proximal end of the cylindrical body and configured to set on the open end of the sample vial (note in Fig. 4a the two protrusions on the cylindrical body that extend radially and rest on the vial); 
a distal end (the vial has a top end which is proximal and a bottom which is distal); and 
a cavity extending longitudinally through the cylindrical body from the proximal end to the distal end ([0073]-[0074], [0077] Fig. 1 plunger assembly 2; [0077] The plunger body 4 is hollow); and 
a filter assembly coupled with the distal end of the cylindrical body ([0073]-[0074] Fig. 1 at filter membrane 6 on plunger assembly 2; [0074] The plunger assembly 2 comprises a plunger body 4, which has an aperture 5 at one end, in which is located a filter membrane 6, which may be held in the aperture 5 by a retaining ring 7); and 
a seal configured to couple with the proximal open end of the sample vial and allow for passage of a sample extraction member through the seal and into the cavity of the cylindrical body ([0076] The plunger body 4 further comprises a liquid seal 8, a vent seal 9 and a chamber seal 10 (these parts are described in more detail below; [0083] As the plunger assembly 2 moves within the vial 3, the liquid seal 8 engages with the interior walls of the vial 3, preventing the liquid sample from escaping around the edges of the plunger assembly 2.). 
such that the filter insert does not touch the distal closed end of the sample vial when the protrusion of the filter inset is set on the proximal open end of the sample vial (the examiner notes the filter insert does not touch the distal closed end of the sample vial when the protrusion of the filter inset is set on the proximal open end of the sample vial. See Fig. 4A for example, the insert doesn’t reach the distal closed end.)
Tortorella is silent to wherein the height of the filter insert is 40% to 95% the height of the sample vial. 
Wedell teaches in the related art of filtration devices. Fig. 4 shows a cell culture insert (1) comprising a beaker-shaped insert wall (11) having a membrane filter bottom (9) in Claim 1. The well (sample vial) is 2. The examiner notes that the insert has an inherent height and the sample vial has an inherent height. The insert filter (1) of Wedell appears to have a filter height with the height being about a majority of the height of the sample vial (so therefore meeting the claimed 40% to 95% of the height of the same vial.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert filter, as taught by Tortorella, to be 40% to 95% the height of the sample vial, as taught by Wedell, in order to hold a particular volume of sample to be filtered. If modified Wedell (as in Tortorella/Wedell) is deemed not to teach the filter height relative to the height of the sample vial, then it would have been obvious to have ensured (or modified) the filter height of Tortorella/Wedell in order to maximize the amount of sample volume filtered at one time.  

Regarding Claim 3, modified Tortorella teaches the assembly of claim 1, wherein the distal end of the filter insert and the filter assembly are snap-fit coupled ([0127] As described above, the filter membrane 6 may be fixed in the aperture 5 by means of a retaining ring 7, which can be fitted by snap-fitting, interference fitting or ultrasonic welding, for example.).  

Regarding Claim 6, modified Tortorella teaches the assembly of claim 1, wherein the filter assembly comprises a porous filter material ([0075] The filter membrane 6 is typically a porous membrane having a pore size selected to allow the liquid sample 21 to pass through, but to filter out unwanted particles; a typical pore size is 0.2 µm to 0.45 µm).

Regarding Claim 9, modified Tortorella teaches the assembly of claim 1, wherein the filter insert cylindrical body further comprises a throughput for fluid communication between the cavity and the interior of the sample vial (Vent hole 22 would be the throughput [0083] Next, the plunger assembly 2 is inserted into the open end 17 of the vial 3, as shown in FIG. 2b, and depressed so that it slides within the vial 3, so that the aperture 5 moves towards the closed end 16 of the vial 3, as shown in FIG. 2c. As the plunger assembly 2 moves within the vial 3, the liquid seal 8 engages with the interior walls of the vial 3, preventing the liquid sample from escaping around the edges of the plunger assembly 2. Accordingly, the liquid sample 21a is forced through the filter membrane 6 located at the aperture 5 of the plunger assembly 2, and into the chamber 12 in the interior of the plunger assembly 2, where it is collected in the filtrate receptacle 13 or, if no filtrate receptacle is used, it is simply held in the chamber 12. A vent hole 22 is located in a side wall of the plunger body 4, allowing air to escape from the chamber 12 in the interior of the plunger assembly 2 as the liquid sample 21 enters the chamber 12 via the aperture 5. [0084] FIG. 2d shows the filtration apparatus 1 in a fully depressed state, in which the plunger assembly 2 is maximally inserted into the vial 3, and substantially all of the liquid sample 21a has passed through the filter membrane 6, and is stored as a filtrate 21b in the internal chamber 12. In this configuration, the vent seal 9 has engaged with the internal walls of the vial 3, creating an air-tight seal, and the chamber seal 10 has engaged around the neck of the vial 3, creating a further air-tight seal; these air-tight seals prevent air escaping from the filtration apparatus 1, which in turn prevents evaporation of the liquid sample 21.)  

Regarding Claim 10, modified Tortorella teaches the assembly of claim 1, wherein the filter insert cylindrical body and the filter assembly are made of the same material ([0075] The filter membrane 6 may be constructed from polypropylene [0080] The plunger body 4 is typically made from a plastics material, such as Moplen EP300L or another medical grade polypropylene material, and may be manufactured using an injection moulding process.).  

Regarding Claim 12, modified Tortorella teaches the assembly of claim 1, wherein the one or both of the filter insert cylindrical body and the filter assembly consist essentially of a polymeric material, wherein the polymeric material is any one of a poly(alkylene oxide), a poly(ethylene terephthalate), a polyamine, a polyamide, a polyimide, a polycarbonate, a polyacrylate, a poly(methyl methacrylate), a polyvinyl alcohol, a polyvinyl acetate, a polyvinyl chloride, a high- density polyalkylene, a low-density polyalkylene, a poly-aramid, a polyacrylonitrile, an aromatic polyester, a polyketone, a polyaryl ether ketone (PAEK), a polyether ether ketone (PEEK), a polyether ketone ketone (PEKK), a polyaromatic, a polysulfone, and a polyetherimide, or wherein the polymeric material is a fluorinated polymeric material, the fluorinated polymeric material being any one a polytetrafluoroethylene, a polychlorotrifluoroethylene, a polyethylenechlorotrifluoroethylene, a polyvinylfluoride, a polyvinylidene fluoride, a perfluoroalkoxy polymer, a fluorinated ethylene-propylene polymer, a 4of9Serial No: Not Yet Assigned Atty. Docket No: 149020.00104 polyethylenetetrafluoroethylene, a perfluorinated elastomer, a fluoroelastomer, a fluorocarbon polymer, a perfluoropolyether, and a perfluorosulfonic acid polymer ([0075] The filter membrane 6 may be constructed from polyethersulfone (PES), nylon or polypropylene, or any other suitable material. [0080] The plunger body 4 is typically made from a plastics material, such as Moplen EP300L or another medical grade polypropylene material, and may be manufactured using an injection moulding process. The filtrate receptacle 13 may made from an inert material, which is less susceptible to leaching by a liquid sample than the material from which the plunger body 12 is made; for example, the filtrate receptacle 13 may be made of any of the inert materials described above in relation to the vial.)  

Regarding Claim 33, modified Tortorella teaches the sample vial assembly of claim 1, wherein the height of the filter insert is 50% to 90% the height of the sample vial (see teachings of claim 1 of Wedell).  

Regarding Claim 34, modified Tortorella teaches the sample vial assembly of claim 1, wherein the height of the filter insert is 60% to 85% the height of the sample vial (see teachings of claim 1 of Wedell).

Claim 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tortorella (US Pub 2013/0270173; previously cited), in view of Konrad (US Pub 2003/0013205; previously cited).
Regarding Claims 2 and 18, Tortorella teaches the assembly of claim 1 and the filter insert of claim 17.
Tortorella is silent to the distal end of the filter insert and the filter assembly are threadedly coupled.  
Konrad teaches in the related art of [0098] FIG. 9 illustrates an embodiment of the connecting device 4 which is again similar to the connecting device 4 illustrated in FIG. 1. The only difference is that the connecting device 4 of FIG. 9 has a thread 40 [0109] Finally, FIG. 13 illustrates another embodiment of the separating device 2, which is of a two-part design. These two parts may be joined to one another by means of a thread 45.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of the filter insert and the filter assembly in the device of Tortorella, to be coupled by a thread, as taught by Konrad, to join and have co-operating structures, as taught by Konrad, in [0109].

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tortorella (US Pub 2013/0270173; previously cited), in view of Ruschke (US Patent 5,556,541; previously cited).
Regarding Claims 4 and 20, Tortorella teaches the assembly of claim 1 and the filter insert of claim 17. Tortorella teaches [0074] ultrasonic welding could be used to fix the retaining ring 7 to the aperture 5, thereby holding the filter membrane 6 in place.
Tortorella is silent to the distal end of the filter insert and the filter assembly are fused or adhered to each other.  
Ruschke teaches in the related art of filters. The overmold band 18 bonds with the housing members 14 and 16 sealing the filter element within, typically fusing with the housing members into a single integral unit. Column 5, lines 28-31.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fused the filter membrane (insert) to the housing (filter assembly), as taught by Ruschke, in the device of Totorella, to allow for an integrated unit, as taught by Ruscke, in Col. 5, line 31.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tortorella (US Pub 2013/0270173; previously cited), in view of Briggs (US Pub 2010/0298752; previously cited).
Regarding Claim 5, Tortorella teaches the assembly of claim 1.
Tortorella is silent to the filter assembly comprises a woven mesh filter material.	
Briggs teaches in the related art of separating whole blood by filter. Filter media 1532 can be formed of woven mesh, such as woven polyester.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter assembly in the device of Tortorella, by substituting woven mesh as the filter material, as taught by Briggs, in order to utilize a common filter material that is easily manufacturable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tortorella (US Pub 2013/0270173; previously cited), in view of Cappia (US 2002/0096467; previously cited).
Regarding Claim 7, Tortorella teaches the assembly of claim 1 and wherein the filter assembly comprises a hydrophilic filter material (The filter membrane 6 may be constructed from nylon. Nylon is a hydrophilic material).
Tortorella is silent the filter assembly comprises a hydrophobic filter material.
Cappia teaches in the related art of a filter. [0030] The inventive filter can be constructed using any of several commercially-available or otherwise publicly-accessible membranes or membrane technologies. A preferred membrane material is hydrophobic polyvinylidene fluoride (PVDF) membrane. Such inherently hydrophobic membrane can be rendered hydrophilic by applying or otherwise treating the surface thereof with a hydrophilic monomer, oligomer, or polymer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the filter assembly in the device of Tortorella to be hydrophobic, as taught by Cappia, in order to for the removal of unwanted gas or liquid from the system while maintaining a sterile barrier to the system against microbial contamination, as taught by Cappia, in [0007] and a non-stick filter.

Response to Arguments
Applicant’s arguments on pages 7-13 with respect to claim(s) rejected under 103 have been considered but are moot because the new ground of rejection relies on additional prior art. 

First, Applicant argues on page 8 that claim 1 was amended and Tortorella does not teach the amended limitation wherein the height of the filter insert is 40% to 95% the height of the sample vial such that the filter insert does not touch the distal closed end of the sample vial when the protrusion of the filter inset is set on the proximal open end of the sample vial. On page 8, Applicant describes reasons for the particular height such as 1) the instantly claimed difference between the insert and the sample vial allow for placement of a magnetic stir bar in the sample vial to facilitate dissolution or solubilization of solid samples etc. filtration without forcing sample-containing solution through the instantly claimed filter insert or forcing the instantly claimed filter insert through sample fluid.
In response, the examiner notes a new reference, Wedell (US Patent 7,598,076) was applied in light of the amendment. The insert has an inherent height. The sample vial has an inherent height. The relative height of the insert filter to the height of the sample vial appears to be shown by Wedell and it would be obvious to maximize the height of the insert so that a larger sample may be filtered at one time instead of multiple times.  The examiner notes that Applicant’s description of the reasons for the height difference of the filter insert and the sample vial are directed to intended use of the device. There are many reasons that would be obvious to one of ordinary skill in the art as to the height difference of the filter insert and sample vial – including design choice, volume of sample, number of times of filtration preferred through insert etc. Therefore, Applicant’s reasons for the amended limitation of a height difference are not adequate to overcome the obviousness rejection.

Second, Applicant argues on pages 9 and 10 regarding claim 17 that the plunger assembly does not consist of a cylindrical body and filter assembly as claimed. 
In response, the examiner respectfully disagrees. The examiner directs Applicant to the teaching of Tortorella in [0079] The vial 3 is typically a cylindrical tube; however, sample receptacles 3 of non-circular (for example, elliptical or square) cross-section, may also be used. The plunger body 4 has an external cross-section arranged to correspond to the internal cross-section of the vial 3, so that the former may be inserted and slidably moved in the latter. Therefore, since the vial 3 is typically a cylindrical tube and the plunger body has a corresponding external cross-section, then the shape of the plunger would meet the limitation “a cylindrical body”. Regarding the limitation “a filter assembly coupled”, the examiner directs Applicant to the teaching of Tortorella [0074] The plunger assembly 2 comprises a plunger body 4, which has an aperture 5 at one end, in which is located a filter membrane 6, which may be held in the aperture 5 by a retaining ring 7. Tortorella teaches the coupling of the filter membrane to the plunger. Therefore, the rejection is maintained.  

Third, Applicant argues on pages 11-13 regarding the 103 rejections.
In response, the examiner notes the independent claim 1 remains rejected in light of the amended limitation and therefore the dependent claims remain rejected. Independent claim 17 was amended and previous art that was applied was also relevant to the amended limitations in claim 17. See also the previous response above regarding claim 17 regarding the previously cited art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798